Title: To Thomas Jefferson from George Gill, 6 December 1808
From: Gill, George
To: Jefferson, Thomas


                  
                     Sir
                     
                     South Carolina Chester District December 6th. 1808
                  
                  As there is now a call for Officers and soldiers to be employed in the service of the United States, I feeling a desire to be engaged in active military duty towards my Country, solicit the appointment of a commission in the military forces, which are raising throughout the United States. I am about forty five years of age, and have served in our last Revolutionary war. I am now invested with the command of a Colonel in the Fifth Regiment of Cavalry, in So. Carolina, in which office I have been for many years past. As I begin to perceive that the effects of my age are a little detrimental to my being in the Cavalry, I should wish to be placed in the Infrantry. Should there still be vacant offices in that part of the Forces, now raised or to be raised hereafter, I shall willingly accept whatever appointment, the grade I have hitherto bourne, and the services I have done my Country, should be thought to merit
                  I am respectfully yours &c
                  
                  
                     George Gill 
                     
                  
                  
                     An intimate knowledge of and acquaintance with Colonel Gill induce us the undersigned to recommend him as a Gentleman who we think would ably fulfil his duty, in any military grade to which he might be appointed in the service of the United States
                  
                  
                     John Drayton
                     
                     Paul Hamilton
                     
                  
               